 


109 HR 1618 IH: Wounded Warrior Servicemembers Group Disability Insurance Act of 2005
U.S. House of Representatives
2005-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1618 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2005 
Mr. Renzi (for himself, Mr. Smith of New Jersey, Mr. Hayworth, and Mr. Jones of North Carolina) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to establish a group disability insurance benefit for members of the Armed Forces who incur certain severe disabilities. 
 
 
1.Short titleThis Act may be cited as the Wounded Warrior Servicemembers Group Disability Insurance Act of 2005. 
2.Establishment of a program of group disability insurance for severely injured members of the Armed Forces 
(a)In generalChapter 19 of title 38, United States Code, is amended by adding at the end the following new subchapter: 
 
VServicemembers' Group Disability Insurance 
1991.Definitions; program name 
(a)DefinitionsExcept as otherwise expressly provided, the definitions set forth in section 1965 of this title are applicable to this subchapter. 
(b)Program nameThe program of insurance under this subchapter is known as Servicemembers’ Group Disability Insurance. 
1992.Program authority; eligible insurance companies 
(a)Program authorityThe Secretary is authorized, without regard to section 3709 of the Revised Statutes (41 U.S.C. 5), to purchase from one or more insurance companies a policy or policies of group disability insurance to provide the benefits specified in this subchapter. 
(b)Eligible insurance companiesThe Secretary may only purchase a policy under this subchapter from an insurance company that— 
(1)is licensed to issue disability insurance in each of the 50 States of the United States and in the District of Columbia; and 
(2)as of the most recent December 31 for which information is available to the Secretary, has in effect at least 1 percent of the total amount of group disability insurance which all insurance companies have in effect in the United States. 
(c)Insurance company administrative officeAny insurance company issuing a policy under this subchapter shall establish an administrative office at a place and under a name designated by the Secretary. 
(d)ReinsuranceThe Secretary shall arrange with any insurance company issuing a policy under this subchapter to reinsure, under conditions approved by the Secretary, portions of the total amount of insurance under such policy with such other insurance companies (which meet qualifying criteria set forth by the Secretary) as may elect to participate in such reinsurance. 
(e)Discontinuation of policiesThe Secretary may at any time discontinue any policy that the Secretary has purchased from any insurance company under this subchapter. 
1993.Persons insured; amount 
(a)Persons insured 
(1)Subject to an election under paragraph (2), any policy of insurance purchased by the Secretary under section 1992 of this title shall automatically insure any person insured under section 1966 of this title. 
(2)A person insured under section 1966 of this title may elect in writing not to be insured under this subchapter. Any such election shall be in such form as the Secretary may prescribe.   
(b)Amount of insuranceThe amount for which a person is insured under this subchapter is $50,000. 
(c)Effective date of coverageThe insurance under this subchapter shall be effective with respect to a member on the latest of the following dates: 
(1)The first day of active duty or active duty for training. 
(2)The beginning of a period of inactive duty training scheduled in advance by competent authority. 
(3)In the case of a member of the Ready Reserve, the first day on which the member meets the qualifications set forth in section 1965(5)(B) of this title. 
(4)The date certified by the Secretary to the Secretary concerned as the date on which Servicemembers’ Group Disability Insurance under this subchapter for the class or group concerned takes effect. 
(d)Members injured while proceeded to or from duty 
(1)Any member (other than one who has elected not to be insured under this subchapter for the period or periods of duty involved)— 
(A)who, when authorized or required by competent authority, assumes an obligation to perform (for less than 31 days) active duty, or active duty for training, or inactive duty training scheduled in advance by competent authority; and 
(B)who is rendered uninsurable at standard premium rates according to the good health standards approved by the Secretary, from a disability, or aggravation of a preexisting disability, incurred by such member while proceeding directly to or returning directly from such active duty, active duty for training, or inactive duty training as the case may be;shall be deemed to have been on active duty, active duty for training, or inactive duty training, as the case may be, and to have been insured under this subchapter at the time such disability was incurred or aggravated. 
(2)In determining whether or not such member was so authorized or required to perform such duty, and whether or not such member was rendered uninsurable from a disability so incurred or aggravated, there shall be taken into account— 
(A)the call or order to duty, the orders and authorizations of competent authority, the hour on which the member began to so proceed or to return, and the hour on which the member was scheduled to arrive for, or on which such member ceased to perform, such duty; 
(B)the method of travel employed; 
(C)the member’s itinerary; 
(D)the manner in which the travel was performed; and 
(E)the immediate cause of disability. 
(3)Whenever any claim is filed alleging that a person insured under this subchapter is entitled to benefits by reason of this subsection, the burden of proof shall be on the insured person.  
(e)Subsequent coverage after election not to be coveredIf a person eligible for insurance under this subchapter is not so insured by reason of an election made by a member under subparagraph (B) of subsection (a)(3), the person may thereafter be insured under this subchapter upon— 
(1)written application by the member; 
(2)proof of good health of the member’ and 
(3)compliance with such other terms and conditions as may be prescribed by the Secretary. 
(f)Furnishing of informationWhenever a member has the opportunity to make an election under subsection (a) not to be insured under this subchapter, and at such other times periodically thereafter as the Secretary concerned considers appropriate, the Secretary concerned shall furnish to the member general information concerning disability insurance. Such information shall include— 
(1)the purpose and role of disability insurance in financial planning; and 
(2)the availability of commercial disability insurance. 
(g)Changes in benefitsThe effective date and time for any change in benefits under the Servicemembers’ Group Disability Insurance Program shall be based on the date and time according to the time zone immediately west of the International Date Line. 
1994.Qualifying disabilitiesAny of the following is a qualifying disability for the purposes of this subchapter: 
(1)Complete and permanent loss of movement of an extremity. 
(2)Burns of a severity equaling third degree or higher and affecting an area or areas of the body exceeding one square foot. 
(3)The loss of sight of one or both eyes entirely, irrecoverably, and uncorrectably. 
(4)The permanent loss of one hand, by severance at or above the wrist joint. 
(5)The permanent loss of one foot, by severance at or above the ankle joint. 
(6)The loss of speech or hearing entirely, irrecoverably, and uncorrectably.
(7)Any other disability specified by the Secretary by regulation for the purposes of this section. 
1995.Duration and termination of coverage Each policy purchased under this subchapter shall contain a provision, in terms approved by the Secretary, to the effect that any insurance thereunder on any member of the uniformed services, unless discontinued upon the written request of the insured (or discontinued pursuant to section 1996(a)(2)(B) of this title), shall continue in effect while the member is on active duty, active duty for training, or inactive duty training scheduled in advance by competent authority during the period thereof, or while the member meets the qualifications set forth in subparagraph (B) or (C) of section 1965(5) of this title and such insurance shall cease as follows: 
(1)With respect to a member on active duty or active duty for training under a call or order to duty that does not specify a period of less than 31 days, insurance under this subchapter shall cease— 
(A)at midnight, local time, on the date of separation or release from active duty or active duty for training; or 
(B)at the end of the thirty-first day of a continuous period of— 
(i)absence without leave; 
(ii)confinement by civil authorities under a sentence adjudged by a civilian court; or 
(iii)confinement by military authorities under a court-martial sentence involving total forfeiture of pay and allowances. Any insurance so terminated as the result of an absence or confinement referred to in subparagraph (B), together with any beneficiary designation in effect for such insurance at such termination thereof, shall be automatically revived as of the date the member is restored to active duty with pay or to active duty for training with pay. 
(2)With respect to a member on active duty or active duty for training under a call or order to duty that specifies a period of less than 31 days, insurance under this subchapter shall cease at midnight, local time, on the last day of such duty. 
(3)With respect to a member on inactive duty training scheduled in advance by competent authority, insurance under this subchapter shall cease at the end of such scheduled training period. 
(4)With respect to a member of the Ready Reserve of a uniformed service who meets the qualifications set forth in subparagraph (B) or (C) of section 1965(5) of this title, insurance under this subchapter shall at midnight, local time, on the date of separation or release from such assignment. 
1996.Premiums: deductions and payments; investment; expenses 
(a)Deductions and paymentsThe provisions of subsection (a) of section 1969 of this title shall apply to Servicemembers’ Group Disability Insurance in the same manner as those provisions apply to Servicemembers’ Group Life Insurance under that subsection.  
(b)Appropriations for premiums for extra hazard of duty in the uniformed servicesThe provisions of subsection (b) of section 1969 of this title shall apply to Servicemembers’ Group Disability Insurance in the same manner as those provisions apply to Servicemembers’ Group Life Insurance under that subsection. 
(c)Advance on appropriationsThe provisions of subsection (c) of section 1969 of this title shall apply to Servicemembers’ Group Disability Insurance in the same manner as those provisions apply to Servicemembers’ Group Life Insurance under that subsection. 
(d)Deposits to revolving fund 
(1)The sums withheld from the basic or other pay of members, or collected from them by the Secretary concerned, under subsection (a) and the sums contributed from appropriations under subsection (b) together with the income derived from any dividends or premium rate adjustments received from insurers shall be deposited to the credit of a revolving fund established in the Treasury of the United States. All premium payments and extra hazard costs on Servicemembers’ Group Disability Insurance and the administrative cost to the Department of insurance issued under this subchapter shall be paid from the revolving fund. 
(2)The provisions of paragraphs (2) and (3) of subsection (d) of section 1969 of this title shall apply to Servicemembers’ Group Disability Insurance, and to the fund established under paragraph (1) of this subsection, in the same manner as those provisions apply to Servicemembers’ Group Life Insurance and the fund established under paragraph (1) of that subsection (d).  
(e)Secretary of Defense regulationsThe Secretary of Defense shall prescribe regulations for the administration of the functions of the Secretaries of the military departments under this section. Such regulations shall be subject to the second sentence of subsection (e) of section 1969 of this title. 
(f)State taxesThe provisions of subsection (f) of section 1969 of this title shall apply to Servicemembers’ Group Disability Insurance in the same manner as those provisions apply to Servicemembers’ Group Life Insurance under that subsection.  
1997.Payment of insurance 
(a)PaymentAn amount of insurance under this subchapter in force on a member or former member on the date on which that person incurs a qualifying disability shall be paid, upon the establishment of a valid claim therefor, to the member or former member. 
(b)Lump sum paymentA payment under subsection (a) shall be a lump sum payment in settlement of insurance under this subchapter. 
(c)Status of paymentThe provisions of subsection (c) of section 1970 of this title shall apply to a payment due or to become due under Servicemembers’ Group Disability Insurance in the same manner as those provisions apply to a payment due or to become due under Servicemembers’ Group Life Insurance under that subsection.  
(d)Prohibition on payment that would escheat to StateThe provisions of subsection (h) of section 1970 of this title shall apply to insurance payable under Servicemembers’ Group Disability Insurance in the same manner as those provisions apply to insurance payable under Servicemembers’ Group Life Insurance under that subsection. 
1998.Premiums; readjustment of rates 
(a)Basic premium rate for first policy yearEach policy purchased under section 1992 of this title shall include for the first policy year a basic premium rates which the Secretary shall have determined on a basis consistent with the lowest schedule of basic premium rates generally charged for new group disability insurance policies issued to large employers. Each policy so purchased shall also include provisions whereby the basic rates of premium determined for the first policy year shall be continued for subsequent policy years, except that they may be readjusted for any subsequent year, based on the experience under the policy, such readjustment to be made by the insurance company or companies issuing the policy on a basis determined by the Secretary in advance of such year to be consistent with the general practice of disability insurance companies under policies of group disability insurance issued to large employers. 
(b)Total premiumThe total premiums for Servicemembers’ Group Disability Insurance shall be the sum of— 
(1)the amounts computed according to subsection (a); and 
(2)the estimated cost traceable to the extra hazard of active duty in the uniformed services as determined by the Secretary, with such estimated costs to be retroactively readjusted annually in accordance with section 1996(b) of this title. 
(c)Maximum expense and risk chargesEach policy purchased under section 1992 of this title shall contain a provision stipulating the maximum expense and risk charges for the first policy year, which charges shall have been determined by the Secretary on a basis consistent with the general level of such charges made by disability insurance companies under policies of group disability insurance issued to large employers. Such maximum charges shall be continued from year to year, except that the Secretary may redetermine such maximum charges for any year either by agreement with the insurance company or companies issuing the policy or upon written notice given by the Secretary to such companies at least one year in advance of the beginning of the year for which such redetermined maximum charges will be effective. 
(d)Annual accountingEach policy under section 1992 of this title shall provide for an accounting to the Secretary not later than 90 days after the end of each policy year. Each such accounting shall set forth, in a form approved by the Secretary, the following: 
(1)The amounts of premiums actually accrued under the policy from its date of issue to the end of such policy year. 
(2)The total of all claim charges incurred for that period. 
(3)The amounts of the insurers’ expense and risk charge for that period. 
(e)Special contingency reserveAny excess of the total of paragraph (1) of subsection (d) over the sum of paragraphs (2) and (3) of that subsection shall be held by the insurance company issuing the policy as a special contingency reserve to be used by such insurance company for charges under such policy only. Any such reserve shall bear interest at a rate to be determined in advance of each policy year by the insurance company issuing the policy, which rate shall be approved by the Secretary as being consistent with the rates generally used by such company for similar funds held under other group disability insurance policies. 
(f)Credits to revolving fundIf and when the Secretary determines that a special contingency reserve established under subsection (e) has attained an amount estimated by the Secretary to make satisfactory provision for adverse fluctuations in future charges under the policy, any further excess shall be deposited to the credit of the revolving fund established under section 1996(d)(1) of this title. If and when such policy is discontinued, and if after all charges have been made, there is a positive balance remaining in such special contingency reserve, such balance shall be deposited to the credit of the revolving fund, subject to the right of the insurance company or companies issuing the policy to make such deposit in equal monthly installments over a period of not more than two years. 
1999.Other provisions 
(a)Benefit certificatesThe provisions of section 1972 of this title shall apply to members insured under Servicemembers’ Group Disability Insurance in the same manner as those provisions apply to a member insured under Servicemembers’ Group Life Insurance under that section. 
(b)ForfeitureThe provisions of the first sentence of section 1973 of this title shall apply to Servicemembers’ Group Disability Insurance in the same manner as those provisions apply to Servicemembers’ Group Life Insurance under that section. 
(c)Jurisdiction of district courtsThe provisions of section 1975 of this title shall apply to Servicemembers’ Group Disability Insurance in the same manner as those provisions apply to Servicemembers’ Group Life Insurance under that section. 
(d)ReinstatementThe provisions of section 1978 of this title shall apply to Servicemembers’ Group Disability Insurance in the same manner as those provisions apply to Servicemembers’ Group Life Insurance under that section. 
(e)IncontestabilitySubject to subsection (b), insurance coverage granted under this subchapter shall be incontestable from the date of issue, reinstatement, or conversion except for fraud or nonpayment of premium. . 
(b)Effective dateThe insurance provided for in subchapter V of chapter 19 of title 38, United States Code, as added by subsection (a), and the deductions and contributions for that purpose under that subchapter, shall take effect on the date designated by the Secretary of Veterans Affairs, which date shall not be later than one year after the date of the enactment of this Act. The Secretary shall publish a notice of such date in the Federal Register and shall submit to Congress notice in writing of such date. 
(c)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new items: 
 
 
Subchapter V—Servicemembers' Group Disability Insurance 
1991. Definitions; program name 
1992. Program authority; eligible insurance companies 
1993. Persons insured; amount 
1994. Qualifying disabilities 
1995. Duration and termination of coverage 
1996. Premiums: deductions and payments; investment; expenses 
1997. Payment of insurance 
1998. Premiums; readjustment of rates 
1999. Other provisions . 
 
